DETAILED ACTION

Response to Preliminary Amendment
The Applicants’ preliminary amendment, filed 10/05/2021, was received and entered. As the results, the original claims 1-24 were cancelled. New claims 25-57 were added wherein claims 25, 36 and 47 are independent claims in this application at this time.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,938,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the terms “incoming call” recited in each of the pending independent claims 25, 36, 44 and 47 broader than the terms “incoming toll-free call” in the patented claims. The incoming call may include one of a wireless call, wirelined call, data call, such as a text message, long distance call, toll-free call, etc. Therefore, they make the .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 47 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kent et al. (US 2018/0324297).
 	Regarding claim 47, Kent et al. (“Kent”) teaches a computer-implemented method comprising: 
directing an incoming call to an enterprise according to call signaling and call data for the incoming call (i.e., an incoming call initiated from a calling point device 302, as shown in figure 3, para. [0067] and routed to an endpoint communication device 204, as shown in figure 2; para. [0103]); 
querying one or more databases for one or more log entries of prior calls associated with at least one of the call signaling and the call data (i.e., a call handler engine 208 of the endpoint communication device transmits a query for reputation information to risk assessment system 212, para. [0124]; and wherein the information included calling number, called telephone number, etc. as call signaling and call data; para. [0103]); and 
(i.e., determining a computation score or a level of risk associated with the incoming call based on a category presenting call log records of previous calls; para. [0126]-[0127]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-46 are rejected under 35 U.S.C. 103 as being unpatentable over Spievak et al. (US 2017/0302794) in view of Kent et al. (US 2018/0324297).
Regarding claim 25, Spievak et al. (“Spievak”) teaches a method of validating telecommunications comprising:
 	receiving, obtaining, or deriving one or more of: automatic number identification (ANI) data, dialed number information service (DNIS) data, location routing number (LRN) data, jurisdiction information parameter (JIP) data, charge number (CN) data, billing number (BN) data, or timestamp data for an incoming call (i.e., at State 4 of Fig.3, the server 600 receives a call to 800-33-1000 from 805-776-1230 wherein the call comprising call signaling information, such as calling and/or called number; para. [0079]- [0080]);
(i.e., at State 8 of Fig.3, the data store 900 logged the first query from the server 600; para. [0080] and [0083], then server 600 repeatedly queries the data store 900 with an indication of a spam call from the calling party who had previously received a candidate spam designation in response to a (previous) call in the State 11 of Fig.3; para. [0086]); and
 	determining a confidence value for the incoming toll-free call based on the existence of said log entries and any originating carrier or querying entity information from said log entries (i.e., calls flagged as candidate spam call based on the call history stored in the data store 900; para. [0086], [0091]-[0092] and [0095]-[0098]).
 	It should be noticed that Spievak failed to clearly teach the features of wherein the requesting of the log entries and determining of the confidence value occurs after the incoming call has been routed to an enterprise to which the incoming is directed. However, Kent teaches a method of predicting a level of risk or determining a risk assessment based on collected information associated with an incoming call. The information includes a caller number, a called number, and a date and/or time (para. [0055] and [0067]). Kent further teaches, upon the incoming call routed to an entity (i.e., endpoint communication device 204, as shown in figure 2), using the call routing infrastructure 306, as shown in figure 3, (para. [0103]), a call handler engine 208 of the endpoint communication device 204 to process the incoming call before establishing the voice channel (para. [0123]). After routed the incoming call to the endpoint communication device 204, the call handler engine 208 of the endpoint communication device 204 transmits a query for reputation information to a risk assessment system 212 (para. [0124]), wherein the reputation information includes a category presenting call log records (para. [0086]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of wherein the requesting of the log entries and determining of the confidence value occurs after the incoming call has been routed to an enterprise to which the incoming is directed, as taught by Kent, into view of Spievak in order to validate the incoming call from the called entity.
	Regarding claim 26, Spievak further teaches the confidence value, such as “not likely spam”, “candidate spam call’, etc. to “spam call’, etc. is adjusted based on responses and/or inputs from agents, short durations of calls, etc., in State 14 of Fig.4 in paragraphs [0089].
 	Regarding claim 27, Spievak further teaches the call signaling to be in a trunk interface SS7 integration or VoIP network SIP-T integration in a form of SIP message, etc. (para. [0032], [0044] and [0060)).
Regarding claim 28, Spievak further teaches the feature of detecting of a call initiated after 30 days from the July 4 and indicating it as a spam call in paragraph [0089] and call receipt time and day, holiday, day of week, etc. in paragraph [0116].
 	Regarding claim 29, Spievak further teaches the feature of the call signaling information further comprising the Jurisdiction information parameters (JIP), a telephone number or ANI, etc. in paragraphs [0060] and [0080].

 	Regarding claims 31 and 32, Spievak further teaches the feature of the call signaling information comprising the ANI such as telephone numbers of calling party and/or called party. Spievak further teaches the confidence value is adjusted based on the telephone number as a candidate call (para. [0086]), timestamp (i.e., 30 days after July 4) in paragraph [0089].
 	Regarding claims 33 and 34, Spievak further teaches the limitations of the claim, such as detection of recorded announcement and/or phrase which has previously been detected on a spam call, etc. in paragraph [0089].
Regarding claim 35, Spievak further teaches additional internal and external call data store queries to be invoked for processing the 1-800 call in paragraph [0086].
	Regarding claim 36, Spievak teaches a non-transitory computer readable media comprising logic for validating telecommunications, the logic when executed by one or more processor configured to:
 	receive, obtain, or derive one or more of: automatic number identification (ANI) data, dialed number information service (DNIS) data, location routing number (LRN) data, jurisdiction information parameter (JIP) data, charge number (CN) data, billing number (BN) data, or timestamp data for an incoming toll-free call (i.e., at State 4 of Fig.3, the server 600 receives a call to 800-33-1000 from 805-776-1230 wherein the call comprising call signaling information, such as calling and/or called number; para. [0079]- [0080]);
(i.e., at State 8 of Fig.3, the data store 900 logged the first query from the server 600; para. [0080] and [0083], then server 600 repeatedly queries the data store 900 with an indication of a spam call from the calling party who had previously received a candidate spam designation in response to a (previous) call in the State 11 of Fig.3; para. [0086], [0091]-[0092] and [0095]-[0098]); and
 	determine a confidence value for the incoming toll-free call based on the existence of said log entries and any originating carrier or querying entity information from said log entries (i.e., calls flagged as candidate spam call based on the call history stored in the data store 900; para. [0086]).
	It should be noticed that Spievak failed to clearly teach the features of wherein the requesting of the log entries and determining of the confidence value occurs after the incoming call has been routed to an enterprise to which the incoming is directed. However, Kent teaches a method of predicting a level of risk or determining a risk assessment based on collected information associated with an incoming call. The information includes a caller number, a called number, and a date and/or time (para. [0055] and [0067]). Kent further teaches, upon the incoming call routed to an entity (i.e., endpoint communication device 204, as shown in figure 2), using the call routing infrastructure 306, as shown in figure 3, (para. [0103]), a call handler engine 208 of the endpoint communication device 204 to process the incoming call before establishing the voice channel (para. [0123]). After routed the incoming call to the endpoint communication device 204, the call handler engine 208 of the endpoint communication device 204 transmits a query for reputation information to a risk assessment system 212 (para. [0124]), wherein the reputation information includes a category presenting call log records (para. [0086]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of wherein the requesting of the log entries and determining of the confidence value occurs after the incoming call has been routed to an enterprise to which the incoming is directed, as taught by Kent, into view of Spievak in order to validate the incoming call from the called entity.
 	Regarding claim 37, Spievak further teaches the confidence value, such as “not likely spam”, “candidate spam call’, etc. to “spam call’, etc. is adjusted based on responses and/or inputs from agents, short durations of calls, etc., in State 14 of Fig.4 in paragraphs [0089].
 	Regarding claim 38, Spievak further teaches the call signaling to be in a trunk interface SS7 integration or VoIP network SIP-T integration in a form of SIP message, etc. (para. [0032], [0044] and [0060)).
 	Regarding claim 39, Spievak further teaches the feature of detecting of a call initiated after 30 days from the July 4 and indicating it as a spam call in paragraph [0089] and call receipt time and day, holiday, day of week, etc. in paragraph [0116].
 	Regarding claim 40, Spievak further teaches the feature of the call signaling information further comprising the Jurisdiction information parameters (JIP), a telephone number or ANI, etc. in paragraphs [0060] and [0080].

Regarding claims 42 and 43, Spievak further teaches the feature of the call signaling information comprising the ANI such as telephone numbers of calling party and/or called party. Spievak further teaches the confidence value is adjusted based on the telephone number as a candidate call (para. [0086]), timestamp (i.e., 30 days after July 4) in paragraph [0089].
 	Regarding claims 44 and 45, Spievak further teaches the limitations of the claim, such as detection of recorded announcement and/or phrase which has previously been detected on a spam call, etc. in paragraph [0089].
 	Regarding claim 46, Spievak further teaches additional internal and external call data store queries to be invoked for processing the 1-800 call in paragraph [0086].

Claims 48-57 are rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. (US 2018/0324297) in view of Spievak et al. (US 2017/0302794).
 	Regarding claim 48, Kent further teaches the feature of processing an update model based on new call log record in order to determine the computation score more accuracy. Kent failed to clearly teach the feature of wherein said confidence value is adjusted based on call routing information obtained from call signaling. However, Spievak teaches the confidence value, such as “not likely spam”, “candidate spam call’, etc. to “spam call’, etc. is adjusted based on responses and/or inputs from agents, short durations of calls, etc., in State 14 of Fig.4 in paragraphs [0089].

 	Regarding claim 49, Spievak further teaches the call signaling to be in a trunk interface SS7 integration or VoIP network SIP-T integration in a form of SIP message, etc. (para. [0032], [0044] and [0060)).
 	Regarding claim 50, Spievak further teaches the feature of detecting of a call initiated after 30 days from the July 4 and indicating it as a spam call in paragraph [0089] and call receipt time and day, holiday, day of week, etc. in paragraph [0116].
 	Regarding claim 51, Spievak further teaches the feature of the call signaling information further comprising the Jurisdiction information parameters (JIP), a telephone number or ANI, etc. in paragraphs [0060] and [0080].
 	Regarding claim 52, Spievak further teaches the limitations of the claim, such as Verizon or AT&T, etc. as Originating Carrier Number (OCN) less likely to be associated with a fraud call, in paragraph [0045].
 	Regarding claims 53 and 54, Spievak further teaches the feature of the call signaling information comprising the ANI such as telephone numbers of calling party and/or called party. Spievak further teaches the confidence value is adjusted based on 
 	Regarding claims 55 and 56, Spievak further teaches the limitations of the claim, such as detection of recorded announcement and/or phrase which has previously been detected on a spam call, etc. in paragraph [0089].
 	Regarding claim 57, Spievak further teaches additional internal and external call data store queries to be invoked for processing the 1-800 call in paragraph [0086].















Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: December 2021